Title: To Thomas Jefferson from Elizabeth Ford, 7 December 1802
From: Ford, Elizabeth
To: Jefferson, Thomas


          
            Honour’d Sir
            Stafford Cty. Decr. 7th 1802
          
          In Addressing a Gentleman of your Rank and character and to whom I have not the honor of being acquainted I may appear presumtuous; but I Flatter myself that, that goodness of heart for which you are so emminently Distinguished will easily form an Apology for my Singularity.   Being Greatly straitened for cash since the Death of my husband looking over his papers finds a sum of the old kind of money which Greatly releav’d my distress’d mind untill I tender’d it as payment and to my Great mortification was told that it was not good by some of the collectors of this County that with the sum of 1518 Dollars it will not benefit me 300 which is a sum I now stand in need of to save me from being Distressd—My Humble petition is that your Honor would use some influence towards the releif of your Distress’d petitioner and Family by receiving of the inclos’d six Bills of a Virginia currency which has been sent to Richmond once by the advice of one of our attorneys but having no friend to act for me these was retur’d not chang’d. your petitioner prays for your benevolent assistance or Pardon the Interruption she may give to your other more Important Business
          I have the Honor to be Sir Yr Very Hble Servt.
          
            Elizabeth Ford
          
          
            NB If your Honor should think proper to consider me Direct to the postmaster in Dumfries if not she prays for to bury it all in oblivion. EF
          
        